DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II (claims 13 – 17) and species 1 (fig 3) in the reply filed on 12/1/20 is acknowledged.  The traversal is on the ground(s) that the Office has allegedly failed to identify any mutually exclusive features between the inventions. Applicant notes that the claims recite overlapping elements.
Examiner respectfully disagrees. The criteria for establishing mutual exclusivity in the context of the pending restriction requirement is whether each invention would necessarily infringe the other (MPEP 806.05). Examiner demonstrated, in each case, that each invention recited limitations that the other does not (10/1/20 action, paragraphs 5 and 7). Accordingly, neither would necessarily infringe the other and the restriction requirement is proper. 
Specifically with respect to the restriction directed to a process and apparatus for its practice, the criteria for a proper restriction requirement is, as was stated in the 10/1/20 action, whether it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP 806.05(e)). In the 10/1/20 action, both of these criteria were demonstrated (10/1/20 action, paragraph 7).
With respect to the election of species, similar reasoning may be applied. The fact that a single claim may include features from multiple drawings does not preclude the distinctness of the drawings. 
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 13 – 17 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest the recited limitations in the combination as claimed; in particular, the following limitations:
estimating a volume fraction of ethanol in fuel contained in a fuel tank based on an estimated fuel rail temperature and two of an estimated fuel bulk modulus, an estimated fuel viscosity, and a speed of sound in fuel; 
estimating an age of the fuel contained in the fuel tank based on the estimated fuel rail temperature and one of the estimated fuel bulk modulus, the estimated fuel viscosity, and the speed of sound in fuel.
For example: 
Andri (US 7,980,342) discloses a vehicle system which determines a fuel age based on a number of factors such as temperature and pressure profiles of the fuel in a fuel tank (col 9, ln 64 – col 10, ln 12), but lacks the above-mentioned features.
Marriott et al. (US 7,523,723) discloses a strategy for determining an ethanol content of a fuel based on at least a fuel bulk modulus and pressure perturbation signature (abstract), but lacks the above-mentioned features.
Visser et al. (US 6,935,311) discloses a system which determines a fuel quality using an acoustic wave sensor used to measure viscosity (abstract), but lacks the above-mentioned features.
Syed et al. (US 8,694,186) discloses an engine system which estimates a fuel age based on any of a number of factors such as distance travelled (fig 4), but lacks the above-mentioned features.
Caldwell et al. (US 2014/0096591) discloses a strategy for determining a volume fraction of ethanol in a fuel based on a speed of sound in the fuel (abstract; [0048]), but lacks the above-mentioned features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See PTO-892: Notice of References Cited.
This application is in condition for allowance except for the following formal matters: 
Claims 1 – 12 and 18 – 20 are currently withdrawn. Applicant may cancel or otherwise address these claims in a subsequent reply.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747